 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BRIAN BEINLICK                                    No. 2:17-CV-0824-WBS-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    ADAM PACE, et al.,
15                       Defendants.
16

17                  Plaintiff, who is proceeding with retained counsel, brings this civil rights action.

18   An initial status/scheduling conference was held in this matter on October 9, 2019, at 10:00 a.m.

19   before the undersigned in Redding, California. Plaintiff’s counsel failed to appear. Steven

20   Edward Vong, Esq., appeared telephonically for defendant.

21                  Upon consideration of the status reports on file in this action, discussion with the

22   parties, and good cause appearing therefor, the court will, by this order, set a schedule pursuant to

23   Federal Rule of Civil Procedure 16(b).

24                  1.      The parties have indicated that initial disclosures pursuant to Federal Rule

25   of Civil Procedure 26(a)(1) and (f) were exchanged on October 23, 2019;

26   ///

27   ///

28   ///
                                                        1
 1                  2.      The parties shall exchange lists of expert witnesses no later than August 10,

 2   2020, and expert reports shall be exchanged no later than September 9, 2020. Such disclosures

 3   must be made pursuant to Federal Rule of Civil Procedure 26(a)(2)(A) and (B). The parties are

 4   reminded of their obligation to supplement these disclosures when required under Federal Rule of

 5   Civil Procedure 26(e). Failure to comply with these requirements may result in the imposition of

 6   appropriate sanctions, which may include the preclusion of testimony or other evidence offered

 7   through the expert witness;

 8                  3.      Non-expert discovery shall be completed, and all motions pertaining to

 9   non-expert discovery shall be noticed to be heard, by July 9, 2020, and expert discovery shall be

10   completed, and all motions pertaining to expert discovery shall be noticed to be heard by, October

11   26, 2020;

12                  4.      By separate order issued herewith, the court will set a settlement

13   conference before the undersigned on November 12, 2020, in Sacramento, California, subject to

14   the parties’ waiver of disqualification;

15                  5.      All other pre-trial motions, including dispositive motions, shall be noticed

16   to be heard by January 27, 2021;

17                  6.      The pre-trial conference is set for March 15, 2021, at 1:30 p.m., before the

18   Honorable William B. Schubb in Sacramento, California. Separate pre-trial statements shall be

19   filed pursuant to Local Rule 281; and

20                  7.      Jury trial of this matter, expected to last four days, is set to commence on
21   May 25, 2021, at 9:00 a.m., before the Honorable William B. Schubb in Sacramento, California.

22   The parties shall file trial briefs pursuant to Local Rule 285.

23                  IT IS SO ORDERED.

24

25   Dated: October 30, 2019
                                                             ____________________________________
26                                                           DENNIS M. COTA
27                                                           UNITED STATES MAGISTRATE JUDGE

28
                                                         2
